

Exhibit 10.4


ophtlogo2a10.jpg [ophtlogo2a10.jpg]
One Penn Plaza, 35th Floor
New York, NY 10119
(212) 845-8200




May 11, 2018


Dr. David R. Guyer
c/o Ophthotech Corporation
One Penn Plaza
New York, NY 10119


Dear David:


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, subject to your execution below, this letter hereby further
amends the employment letter, dated April 26, 2013, between you and Ophthotech
Corporation (the “Company”), as amended by letters dated February 26, 2015 and
April 24, 2017 between you and the Company (as amended, the “Employment Letter”)
by making the following change:


1.
Section 7 of the Employment Letter is hereby replaced in its entirety by the
following:


7.    Modified Cutback.


(a)Notwithstanding any other provision of this letter agreement (and any
amendment hereto) or any other agreements between you and us, except as set
forth in Section 7(b) hereof, in the event that the Company undergoes a “Change
in Ownership or Control” (as defined below), the Company shall not be obligated
to provide you a portion of any “Contingent Compensation Payments” (as defined
below) that you would otherwise be entitled to receive to the extent necessary
to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(l) of the Code) for you. For purposes of this Section 7(a), the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”


(b)Notwithstanding the provisions of Section 7(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by you if the Eliminated Payments
(determined without regard to this sentence) were paid to you (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the






ActiveUS 167727582

--------------------------------------------------------------------------------



Exhibit 10.4


Code payable with respect to all of the Contingent Compensation Payments in
excess of your “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 7(b) shall be referred to as a
“Section 7(b) Override.” For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.


(c)For purposes of this Section 7 the following terms shall have the following
respective meanings:


(i)
“Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.



(ii)
“Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.



(d)Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 7(d). Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 7(b) Override is applicable.
Within 30 days after delivery of such notice to you, you shall deliver a
response to the Company (the “Executive Response”) stating either (A) that you
agree with the Company’s determination pursuant to the preceding sentence or
(B) that you disagree with such determination, in which case you shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 7(b) Override
is applicable. In the event that you fail to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final. If
you state in the Executive Response that you agree with the Company’s
determination, the Company shall make the Potential Payments to you within three
business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If you state in the Executive Response that you disagree with the Company’s
determination, then, for a period of 60 days following delivery of the Executive
Response, you and the Company shall use good faith efforts to resolve such
dispute. If such


2



--------------------------------------------------------------------------------



Exhibit 10.4


dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in New York, New York, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall, within three business days following delivery to the Company of the
Executive Response, make to you those Potential Payments as to which there is no
dispute between the Company and you regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute.


(e)The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by you for purposes of Section 4999(a) of the Code,
and the denominator of which is the actual amount to be received by you in
respect of the applicable Contingent Compensation Payment. For example, in the
case of an equity grant that is treated as contingent on the Change in Ownership
or Control because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).


(f)The provisions of this Section 7 are intended to apply to any and all
payments or benefits available to you under this letter agreement or any other
agreement or plan of the Company under which you receive Contingent Compensation
Payments.


*    *    *
You hereby agree that you and the Company are executing this amendment by mutual
agreement, and that you hereby consent to the changes described herein. In the
event of any conflict between the terms of this amendment and the terms of the
Employment Letter, the terms of this amendment shall control. Except as
expressly modified herein, the terms of the Employment Letter remain in full
force and effect. This amendment may only be modified in a document


3



--------------------------------------------------------------------------------



Exhibit 10.4


signed by both the Company and you. This amendment may be executed in
counterparts, each of which will be deemed an original, but all of which will be
deemed one and the same instrument.
[Remainder of page intentionally left blank]


4



--------------------------------------------------------------------------------



Exhibit 10.4


If this amendment is acceptable to you, please sign and date this amendment
below and return the signed and dated amendment to me on or before May 13, 2018.


Sincerely,
OPHTHOTECH CORPORATION


By: /s/ Amy R. Sheehan
Name:    Amy R. Sheehan
Title:    Senior Vice President and Chief Human
Resources Officer




ACCEPTED AND AGREED:




/s/ David R. Guyer
Dr. David R. Guyer


Date: 5/12/2018


5

